227 F.2d 166
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The BORDEN COMPANY, Respondent.
No. 15591.
United States Court of Appeals Fifth Circuit.
November 23, 1955.
Rehearing Denied December 27, 1955.

Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., William J. Avrutis, Atty., N. L. R. B., Washington, D. C., Theophil C. Kammholz, General Counsel, Chicago, Ill., David P. Findling, Associate General Counsel, Owsley Vose, Attorney, National Labor Relations Board, Washington, D. C., for petitioner.
Carl B. Callaway, Dallas, Tex., Callaway, Reed, Kidwell & Brooks, Dallas, Tex., of counsel, for respondent.
Before HUTCHESON, Chief Judge, and TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
Finding that respondent had refused to bargain collectively with unions, each of which after an election won by it had been certified as the bargaining representative of employees in an appropriate bargaining unit, the board ordered respondent: (1) to cease and desist from refusing to bargain, and (2) upon request, to bargain with them.


2
Respondent failing and refusing to obey the order, the board is here seeking its enforcement.


3
In opposition thereto respondent puts forward: (1) as its main objection the failure of the board at the time of the filing of the representation proceedings to comply with Sections 9(c) and 9(f) of the Labor Management Relations Act, 29 U.S.C.A. § 159(c, f); (2) as its secondary objection that the Dallas plant of the Borden Company is not within the jurisdiction of the board under the present policy now being followed by it; and (3) that the evidence was not sufficient to establish the violations found.


4
In answer to objections 1 and 2, the board, citing N. L. R. B. v. Red Rock Co., 5 Cir., 187 F.2d 76, J. A. Bentley Lumber Co. v. N. L. R. B., 5 Cir., 180 F.2d 641, and N. L. R. B. v. Southern Pine Elec. Co-op, 5 Cir., 218 F.2d 824, correctly points out that these objections are without merit. In answer to objection 3, the board, citing N. L. R. B. v. Taormina, 5 Cir., 207 F.2d 251, and N. L. R. B. v. Sanson Hosiery Mills, 5 Cir., 195 F.2d 350, points, as completely sustaining it, to the facts of record.


5
We agree with the board that none of respondent's objections are well taken and that its order should be enforced.


6
Enforced.